Citation Nr: 1531459	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  08-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hand disability, claimed as arthritis of the hands.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to March 1980.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in July 2008.  A transcript of the hearing is of record.

This matter was previously remanded by the Board in August 2011in order to obtain additional records and again in June 2014 for additional development and examination.  The development ordered by the Board has been fully completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The evidence of record makes it less likely than not that the Veteran's present bilateral hand disability was either caused or aggravated by an in-service injury.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand disability, claimed as arthritis of the hands, have not been met.  §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been obtained.  Additionally, the Veteran testified at an RO hearing, and was offered the opportunity to testify at a hearing before the Board, but he declined.  

Additionally, and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of these claims.

Merits

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with osteoarthritis of the hands.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The September 2014 VA examination diagnosed the Veteran with bilateral hand osteoarthritis.  This diagnosis satisfies the first prong of a service connection claim, namely a current disability.

At the Veteran's July 2008 DRO hearing he testified he burned his hands very badly while setting out flares in service, with his left hand being burned more severely than the right hand.   He went to the hospital and was treated for the burns and the pain.  He went back to have the wounds cleaned and bandages taken off.  

The Veteran testified that later in service, in either 1974 or 1975, he broke his left hand and fractured his right hand when an escape hatch on the bottom of a tanker accidently dropped on it.  He sought treatment at the VA hospital.  The Veteran's wife testified that she took care of him after this incident, which left one hand broken and the other fractured.  However, he testified he was not diagnosed with arthritis in his hands until retirement in approximately 1995.  The Veteran stated that he took over the counter medication for his hand pain.
This issue is therefore whether the Veteran's osteoarthritis of the hands was caused by either of his in-service injuries.

A November 2007 Formal Finding on the Unavailability of Service Medical Records indicates the Veteran's service medical records from June 1972 to March 1974 are unavailable for review.  In cases where a veteran's service treatment records are unavailable through no fault of his own, there is a heightened obligation to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107(a)(West 2014); 38 C.F.R. §3.303(a)(2014).  Where service treatment records are unavailable, the heightened duty to assist includes the obligation to search for alternative methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401(1991).  "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148(1992).

Here, while some service treatment records may be missing, in the June 2014 Board remand, the Board factually assumed the in-service treatment for fractures and burns of the hands as testified to by the Veteran in his July 2008 DRO hearing, notwithstanding the absence of treatment records.  As such, a medical opinion was requested, and the examiner was instructed to assume that the Veteran fractured and the burned his hands while on active duty.

A VA examination was performed in September 2014, assuming the fractures and burns of the Veteran's hands occurred in service, according to his testimony.  The examiner diagnosed the Veteran with bilateral routine osteoarthritis with some clinical evidence of bilateral carpal tunnel syndrome with the right hand greater than the left.  Diagnostic studies were ordered and pending at the time of the examination.  The examiner opined that it was less likely than not that the Veteran's hand problems were incurred in or caused by the Veteran's active service, other than the left second metacarpal fracture.  In support of that opinion, the examiner stated the Veteran has been out of service for many years and the service treatment records only reference the metacarpal fracture, not chronic hand pain or stiffness.  As such, in his opinion, the Veteran's osteoarthritis was due to a normal aging process.  

An October 2014 addendum to the September 2014 examination reported the results of the bilateral UE EMG/NCV studies mentioned in the examination.  The studies were completed in October 2014 and showed no electrodiagnostic evidence of an UE entrapment neuropathy or polyneuropathy.  Therefore, the Veteran only has clinical carpal tunnel syndrome bilaterally, which are not verified by electrodiagnostic studies.

The Board finds the September 2014 and October 2014 addendum examiner's opinions to be well reasoned and thorough, having considered the entire record, including available service treatment records, as well as the Veteran's historical accounts of his bilateral hand injuries in service and providing specific medical evidence for the opinions rendered.  Therefore, the September 2014 and October 2014 examination reports warrant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

The Board notes an earlier VA examination was performed in October 2009.  At that examination, the Veteran reported injuries to both hands when a tank hatch fell on them in service.  The examiner's clinical impression found no evidence of acute fracture or dislocation and noted there is an old healed fracture on the midshaft second metacarpal.  The examiner indicated he could not find any evidence of fractures from the Veteran's service treatment records but did find evidence of burns.  Regardless, he opined the degenerative joint disease in the fingers of both hands was less likely than not due to any fractures and was more likely than not secondary to the Veteran's history of gout.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of osteoarthritis in his hands.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). Therefore, while the Veteran disagrees with the conclusion that the osteoarthritis in his hands bilaterally neither began during, nor was otherwise caused by, his military service, he is not considered competent (meaning medical qualified) to address the etiology of the osteoarthritis.  As such, his opinion is insufficient to provide the requisite nexus. 

As noted above, several VA examinations have been obtained in an effort to assist the Veteran in substantiating his appeal, but the medical opinions have consistently weighed against service connection, and the Veteran has not supplied any medical opinions linking his bilateral hand disabilities to his military service. 

It is noted that lay testimony may be sufficient to establish continuity of symptomatology.  However, here, the Veteran stated that he did not experience hand problems until approximately 1995, more than a decade after he separated from active duty.  As such, the evidence does not establish hand symptoms continuously since service.  Likewise, osteoarthritis was not diagnosed for years after service, and not within a year of separation.

In light of the negative nexus opinion provided in the September 2014 VA examination, which was afforded probative weight, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hand disability, claimed as arthritis of the hands.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for a bilateral hand disability, claimed as arthritis of the hands is denied.

____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


